CaSe 1215-Cr-00287-LTS
Fried, Frank, Harris, Shriver & Jacobson LLP

One New York P|aza

New York, New York 10004
Te|: +1.212.859.8000

Fax: +1.212.859.4000
www.friedfrank.com

The Honorable Laura Taylor Swain
United States District Court
Southern District of New York
United States Courthouse

500 Pearl Street

New York, NY 10007-1312

Document 281 Filed 01/04/19 Page 1 of 1

FRIED FRANK

Direct Line: +1.212.859.8592
Email: steven.Witzel@friedfrank.com

January 4, 2019

Re: Um'tea' States v. Sean Stewart, 1:15-cr-00287-LTS

Dear Judge Swain:

As discussed With Ms. Ng this aftemoon, this letter confirms that the pre-trial conference
in the above-captioned matter currently scheduled for January 8, 2019 at 11:00 a.m. has been
rescheduled to January 10, 2019 at 3:30 p.m. This further confirms that time under the Speedy
Trial Act is excluded through January 10, 2019 on consent of counsel to Mr. Stewart.

cc: Richard Cooper, Esq.
Samson Enzer, Esq.

New York ' Washington - London - Frankfurt

Respectfully,

Steven M. Witzel

Fried, Frank, Harris, Shriver & Jacobson LLP is a De|aware Limited Liabitity Partnership

18053179.1

